United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3815
                       ___________________________

                                 Zachary A. Smith

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

John A. Matthews, Former CRCC Medical Director; Paul R. Jones, Former CRCC
Medical Director; Stephen E. Dorsch, CRCC Medical Director; J. Cofield, Corizon
 Director of Operations; T. Bredeman, Corizon Assoc Regional Medical Director;
                               Corizon Health Inc.

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Western District of Missouri - St. Joseph
                                ____________

                            Submitted: April 18, 2019
                              Filed: April 25, 2019
                                  [Unpublished]
                                 ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
      In this 42 U.S.C. § 1983 action, Missouri inmate Zachary A. Smith appeals
from the order of the District Court1 granting summary judgment to the defendants.
Viewing the record in the light most favorable to Smith and drawing all reasonable
inferences in his favor, we see no error in the court’s decision to grant summary
judgment. See Allard v. Baldwin, 779 F.3d 768, 771 (8th Cir. 2015) (standard of
review). We further find no basis for reversing the numerous other orders Smith
challenges on appeal. We affirm.
                       ______________________________




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                       -2-